Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 11/24/2021 with claims 1-20 are pending in the Application.
	Applicant arguments in response to the Office Action issued on 08/26/2021 are persuasive, therefore the rejection of claims 4-9 are withdrawn.
	Since the Applicant has amended the invention of other species and group II to have the limitations of the allowable generic claim 4, they are rejoined and allowed.

Reason for allowance
 
 
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-3:
 None of the references of record teaches or suggests the claimed INDUCTOR 
having the limitations:
--“a magnetic material layer disposed within the via of the photo-imageable dielectric layer; and
an electrically conductive via extending through the magnetic material layer, wherein the electrically conductive via comprises an inductor conduct via and a contact, wherein the inductor conductive via and the contact are disposed within the via formed through the at least one photo- imageable dielectric layer
and wherein the magnetic material layer directly contacts the inductor conductive via and the contact.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 4-9:
 None of the references of record teaches or suggests the claimed ELECTRONIC 
STRUCTURE having the limitations:
--“an inductor embedded in the electronic substrate, wherein the inductor comprises a magnetic material layer disposed within a via formed through the at least one photo-imageable dielectric layer and an electrically conductive via extending through the magnetic material layer,wherein the electrically conductive via comprises an inductor conduct via and a contact, wherein the inductor conductive via and the contact are disposed within the via formed through the at least one photo-imageable dielectric layer, and wherein the magnetic material layer directly contacts the inductor conductive via and the contact. “--.
In combination with all other limitations as recited in claim 4.
III/ Group III: Claims 10-14:
 None of the references of record teaches or suggests the claimed ELECTRONIC SYSTEM having the limitations:
      --“an electronic substrate having at least one photo-imageable dielectric layer; 
an inductor embedded in the electronic substrate, wherein the inductor comprises a magnetic material layer disposed within a via formed in the at least one photo- imageable dielectric layer and an electrically conductive via extending through the magnetic material layer; and
 an integrated circuit device electrically attached to the electronic substrate, wherein the electrically conductive via comprises an inductor conduct via and a contact, wherein the inductor conductive via and the contact are disposed within the via formed through the at least one photo-imageable dielectric layer, and wherein the magnetic material layer directly contacts the inductor conductive via and the contact. “--.
In combination with all other limitations as recited in claim 10
IV/ Group IV: Claims 15-20
 None of the references of record teaches or suggests the claimed METHOD OF FABRICATING AN ELECTRONIC STRUCTURE having the limitation/steps:
          --“forming at least one via through the at least one photo-imageable dielectric layer; forming a magnetic material layer within the at least one via; and 
forming an electrically conductive via extending through the magnetic material layer, wherein the electrically conductive via comprises an inductor conduct via and a contact, wherein the inductor conductive via and the contact are disposed within the via formed through the at least one photo-imageable dielectric layer, and wherein the magnetic material layer directly contacts the inductor conductive via and the contact. “--.
In combination with all other limitations /steps as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                       /THINH T NGUYEN/                       Primary Examiner, Art Unit 2897